Citation Nr: 0125583	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  97-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine 
disk syndrome, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for hypertension 
with renal insufficiency, rated as 60 percent disabling prior 
to July 16, 1997.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability from February 6, 1995, to 
July 15, 1997.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1975 to June 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied increased disability 
ratings for the appellant's service-connected hypertension 
and lumbar disk syndrome.  

In a September 1996 hearing officer decision, the appellant's 
rating for hypertension was increased from a 10 percent 
rating to a 60 percent rating for hypertension with renal 
insufficiency effective from February 6, 1995, the date on 
which the appellant's current claim was filed.  That same 
decision increased the appellant's disability rating for 
lumbar spine disc syndrome from 10 percent to 40 percent 
disabling also effective from February 6, 1995.

In a July 2001 rating decision, the appellant was assigned a 
100 percent disability rating for renal insufficiency with 
hypertension, effective from July 16, 1997, to January 11, 
1998.  The appellant was assigned a 100 percent disability 
rating for renal insufficiency with chronic renal failure and 
a separate 10 percent disability evaluation for hypertension 
effective from January 12, 1998.

The issues on appeal have been rephrased to reflect more 
accurately the appellant's contentions and the unusual, 
complex procedural history of this case.

The issues of entitlement to an increased evaluation for 
hypertension, currently evaluated as 10 percent disabling, 
and entitlement to a total rating for compensation purposes 
based on individual unemployability from February 6, 1995, to 
July 15, 1997, will be addressed in the remand portion of 
this decision.

The appellant appeared at a hearing held at the RO on 
September 6, 1996.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Prior to July 16, 1997, the appellant's hypertension with 
renal disease was manifested by a creatinine level of 9.8 
mg%.

3.  The appellant's service-connected low back disability is 
manifested by severe, chronic pain with radiation to both 
lower extremities.


CONCLUSIONS OF LAW

1.  Prior to July 16, 1997, the criteria for a disability 
rating of 80 percent, but no higher, for hypertension with 
renal disease have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7502 (2001).

2.  The criteria for a disability rating of 60 percent, but 
no higher, for lumbar spine disk disease have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5285, 5289, 
5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA outpatient treatment records indicate that, on January 9, 
1995, the appellant was treated for chronic renal failure, 
hypertension, and back pain.  The appellant complained that 
he was unable to stand erect due to the back pain and that he 
developed shooting pain down to below his knee.  He admitted 
to difficulty with bowel and bladder control.  He also 
reported having been denied employment.  His blood pressure 
was recorded as 168/110, 167/109, and 167/110.  On January 
20, 1995, the appellant's blood pressure was 144/105, 
142/102, and 150/110.  He complained that his back pain had 
increased in severity.  He described a sharp, stabbing pain 
that began in the middle of his lower back and radiated down 
his back to the sides of both legs and to both calves.  
Straight leg raising was positive.  There was sensory deficit 
to pinprick throughout.  His deep tendon reflexes were 2+ 
throughout.  The diagnoses included uncontrolled 
hypertension; low back pain with bilateral radiculopathy 
secondary to L4/L5 disc herniation; and renal insufficiency.

In February 1995 the appellant was treated for continuous low 
back pain with radiation to both lower extremities.  The 
appellant appeared to be in extreme pain.  He walked with his 
torso flexed at 20 degrees.  He reported that at a 
neurosurgery consultation he had been advised that surgery 
would not relieve his back pain.  The appellant's back was 
noted to be tender from T7 down, with pain radiating into his 
buttocks and legs.  It was noted that his hypertension was 
still not controlled well.  His blood pressure was 131/94.

In March 1995 the appellant reported that his back pain had 
increased in severity and intensity and was now constant with 
occasional radiation to his legs bilaterally.  The 
appellant's blood pressure was 155/93 and 132/98.

In April 1995 it was noted that the appellant participated in 
structured job development on a daily basis and that he 
remained upbeat despite his employment and living situation.

In May 1995 the appellant was treated for chronic renal 
failure, hypertension, and back pain.  His blood pressure was 
recorded as 149/103 and 148/98.

On June 29, 1995, the appellant's blood pressure was 161/101.  
X-ray examination of the appellant's lumbar spine showed 
relative narrowing of the intervertebral space at L5-S1.  
Early osteophytic lipping was present at L3, L4, and L5.  
There was no evidence of a compression fracture of the 
vertebral bodies.  An MRI showed moderate loss of disc height 
and disc desiccation at L4-5 with a central and slightly 
right paracentral disc herniation, associated hypertrophic 
endplate changes and bilateral ligamentum flavum hypertrophy, 
yielding canal stenosis without gross foraminal stenosis.  At 
L5-S1, there was also degenerative disc disease with a 
central and right posterior disc herniation the latter 
perhaps lightly more focal with associated hypertrophic 
endplate changes greater than ligamentum flavum hypertrophy, 
yielding canal and right lateral recess stenosis without 
gross foraminal stenosis at that level.

At a November 1995 VA psychological examination, the 
appellant complained of severe pain in his back, which 
radiated down to his legs.  He characterized the pain as a 
constant, steady pressure.  He stated that the pain was 
exacerbated by cold, damp weather and prolonged periods of 
walking, standing, or sitting.

In December 1995 the appellant complained of constant low 
back pain, which occasionally radiated to his legs.  The 
appellant was unemployed but seeking a job.

In April 1996 the appellant was treated for hypertension and 
low back pain.  Straight-leg raising was positive bilaterally 
for pain in the lower back.  There was "very slight" edema 
bilaterally in the ankles.  The control of the appellant's 
hypertension was considered "sub-optimal."  It was also 
noted that the appellant suffered from chronic renal 
insufficiency.  His blood pressure was 162/120, 152/110, 
154/112, 140/100, 142/92, and 155/105.

In May 1996 the appellant was treated for chronic, severe low 
back pain.  It was noted that his blood pressure was 
uncontrolled.  The appellant was also treated for major 
depression.  He was noted to be angry about his inability to 
get a job.  His blood pressure was 151/103, 154/108, 148/110, 
152/110.

In July and August 1996 the appellant was treated as a VA 
outpatient for intermittent low back pain.  It was also noted 
that his blood pressure was poorly controlled.

At a September 6, 1996 hearing at the RO, the appellant 
testified that he walked with a limp.  He stated that he had 
to lean to one side because of low back pain.  He described 
the pain as constant.  He said that he had constant muscle 
spasms.  He testified that he had intermittent pain in both 
of his legs and that the pain was worse at night.  He added 
that, although he was able to lean forward, he had difficulty 
straightening his back.  He added that, because of his back 
disability, he was unable to drive.  He stated that he had 
been treated by a Dr. Sherman, who was a chiropractor and 
that he was treated at the VA medical center in Augusta, 
Georgia.  Regarding his hypertension, he explained that it 
was still not under control and was consistently high.  He 
stated that he was essentially unemployable.  He explained 
that, although he had obtained a position at Wal-Mart after 
he left the military, he had been able to work there for only 
approximately one month.  He stated that he continued to seek 
employment but had not been successful.  He added that he had 
applied for Social Security disability benefits.

On September 30, 1996, the appellant was treated for 
uncontrolled hypertension.  The appellant had run out of his 
blood pressure medications.  He had experienced nausea, 
vomiting, and headaches for three days.  His blood pressure 
was taken numerous times.  The highest reading was 200/162.  
When he was discharged, it was 170/110.

In December 1996 the appellant complained that his 
degenerative joint disease was worsening and that swelling 
was becoming more frequent.  He complained of constant pain 
in his lumbar spine with radiation bilaterally to his 
buttocks, posterior thigh, and heel.  He added that pain was 
relieved by propping his legs up.  His bilateral reflexes 
were decreased.  He also reported increased edema in his 
extremities.  He weighed 188 pounds.  His blood pressure was 
133/88.

In February 1997 the appellant continued to complain of low 
back pain which radiated to both of his lower extremities.  
His blood pressure was 135/88.  In March, the appellant's 
blood pressure was recorded as 160/110, 172/117, and 195/145.  
He was diagnosed with hypertension, not controlled secondary 
to noncompliance with medication.

In May 1997, the appellant's blood pressure was 139/93 and 
134/92.  It was noted that his hypertension was stable with 
medication.  In June, the appellant's blood pressure was 
174/126 and 160/120; the diagnosis was hypertension, not 
controlled, and chronic renal insufficiency.  In July, the 
appellant's blood pressure was recorded as 177/105, 159/106, 
and 165/90.  It was noted that his hypertension was poorly 
controlled.  The appellant insisted that he was taking his 
medication.  Three days later, the appellant's blood pressure 
was 173/121.  He continued to complain of back pain, and also 
of headaches, constipation, and weakness.  It was again noted 
that his hypertension was not controlled.  

According to a July 1997 VA hospitalization report, the 
appellant had undergone a gradual worsening of his creatinine 
and blood urea nitrogen (BUN).  In February 1995 his BUN was 
25 and his creatinine was 2.1.  In September 1996 his BUN was 
30 and his creatinine was 3.8.  In June 1997 his BUN was 53 
and his creatinine was 9.5.  On July 14, 1997, his BUN was 65 
and his creatinine was 9.8.  The appellant was admitted with 
a diagnosis of chronic renal failure.  His BUN went up to 87, 
and his creatinine went up to 12.2.  His blood pressure was 
160/105.  His extremities revealed no clubbing, cyanosis, or 
edema.

In November 1997 the appellant's blood pressure was 121/80 
while sitting and 118/72 while standing.  He weighed 157 
pounds.  He was described as well-developed and well-
nourished.  His extremities were warm and dry with no 
clubbing, cyanosis, or edema.  The appellant admitted to a 
46-pound weight loss over the past several months and profuse 
night sweats.  The physicians added that the appellant did 
not appear to have lost that much weight and that, because of 
his psychiatric history, they were unsure how accurate his 
report was.

In an April 1998 VA hospitalization report, it was noted that 
the appellant had been diagnosed with renal insufficiency in 
October 1995, which currently included end stage renal 
disease on dialysis since July 1997 on Mondays, Wednesdays, 
and Fridays.  The appellant's blood pressure on admission to 
the hospital was 84/57.  After his condition was stabilized, 
his blood pressure was 118/77 while standing.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); 66 
Fed. Reg. 45620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)).  The 
appellant was notified of the symptomatology necessary for a 
higher disability evaluations.  With regard to the 
appellant's hypertension with renal insufficiency, the Board 
notes that while the appellant has not been afforded a VA 
examination to determine the severity of that disability 
prior to July 1997, conducting an examination now would not 
allow the Board to better assess the severity of the 
appellant's disability during that period.  Further, the 
numerous medical records reflecting treatment of the 
appellant during that period for his hypertension and renal 
insufficiency provide sufficient information about the state 
of the appellant's disability for the Board to rate it.  
Although there is an indication that additional medical 
records are available, specifically the appellant has 
indicated that he has applied for disability benefits from 
the Social Security Administration and that he has been 
treated by a private chiropractor, the Board has obtained 
sufficient information to decide the issues before it and, 
because of the favorable nature of the Board's decision, the 
appellant is not prejudiced by the Board proceeding without 
first obtaining these records.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Likewise, the appellant is not prejudiced 
by the RO's failure to obtain a current VA examination for 
his back disability.  No further assistance is necessary to 
substantiate the appellant's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  Having determined that the duty to assist has 
been fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

a.  Hypertension

The appellant is service connected for renal insufficiency 
with hypertension.  Unless absence of a kidney is the sole 
renal disability or chronic renal disease has progressed to 
the point where regular dialysis is required, separate 
ratings are not to be assigned for disability from disease of 
the heart [e.g., hypertension] and any form of nephritis, on 
account of the close interrelationships of cardiovascular 
disabilities.  38 C.F.R. § 4.115 (2001).  The Board notes 
that, prior to July 16, 1997, the appellant had not had a 
kidney removed and that he did not require regular dialysis.  
Thus, separate ratings for his kidney disease and 
hypertension will not be assigned for this period.  The RO 
rated the appellant's renal insufficiency with hypertension 
as 60 percent disabling under Diagnostic Code 7502 for 
chronic nephritis (rated as renal dysfunction) manifested by 
constant albuminuria with some edema; definite decrease in 
kidney function; or hypertension that is at least 40 percent 
disabling under Diagnostic Code 7101.  38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7502 (2001).  An 80 percent 
evaluation requires persistent edema and albuminuria with 
blood urea nitrogen (BUN) 40 to 80 milligram (mg)%; 
creatinine 4 to 8 mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  In order to obtain a 100 percent 
disability rating, renal dysfunction must be either require 
regular dialysis or preclude more than sedentary activity 
with one of the following:  persistent edema and albuminuria, 
BUN more than 80 mg%, creatinine more than 8 mg%, markedly 
decreased function of kidney or other organ systems, 
especially the cardiovascular system.  The rating criteria in 
effect for cardiovascular disorders prior to January 1998 did 
not provide for a disability rating in excess of 60 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

The appellant is entitled to an 80 percent disability rating 
but no higher for his hypertension with renal insufficiency 
prior to July 16, 1997.  In June 1997 the appellant's 
creatinine was 9.5 mg%.  This is above the threshold of 4 mg% 
required for an 80 percent disability rating.  The appellant 
is not entitled to a higher rating because the appellant did 
not require regular dialysis before July 1997 and because 
there is no evidence that he was capable of only sedentary 
activity due to his hypertension with renal dysfunction.  
Indeed, at the appellant's September 1996 hearing, the 
appellant testified that he was still seeking employment.  
Further, none of the appellant's pre-July 1997 medical 
records include a restriction from all but sedentary 
activities.

Accordingly, the Board concludes that the criteria for an 80 
percent disability rating but no higher under Diagnostic Code 
7502 have been met in this case.  38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7502 (2001).

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2001).  The Board 
notes first that the schedular evaluations for the disability 
in this case are not inadequate.  A higher rating is provided 
for impairment due to renal dysfunction; however, the medical 
evidence reflects that those manifestations are not present 
in this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  Prior to July 
1997, the appellant did not require any periods of 
hospitalization for his service-connected hypertension with 
renal disease.  It is undisputed that the appellant's 
service-connected disability had an adverse effect on his 
employment prior to July 16, 1997, but it bears emphasizing 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 1991).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2001).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


b.  Lumbar spine disc syndrome

Regarding musculoskeletal disabilities, such as the 
appellant's right ankle disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59 (2001); see DeLuca, 8 Vet. 
App. 202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

The appellant's service-connected lumbar spine disc syndrome 
is rated at 40 percent disabling under Diagnostic Code 5293 
for lumbosacral strain.  This is the highest disability 
rating available under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (2001).  Therefore, the Board 
will consider whether a higher rating is available under any 
other applicable code.  The record does not reflect ankylosis 
of the spine for evaluation pursuant to Diagnostic Code 5289 
or residuals of a fractured vertebra consisting of 
demonstrable deformity of a vertebral body for evaluation 
pursuant to Diagnostic Code 5285.  Because the medical 
evidence does not show that these diagnostic codes would be 
more appropriate to the appellant's disability, an increased 
rating is not warranted under either of them.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5289 (2001).  Under 
Diagnostic Code 5293, a 60 percent disability rating is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms, compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disk, with little intermittent relief.

A rating under Diagnostic Code 5293 is clearly appropriate in 
this case.  The appellant's back disability demonstrates 
appropriate neurological findings.  Straight leg raise 
testing, beginning as early as January 1995, has been 
consistently positive.  The appellant was diagnosed in 
January 1995 with bilateral radiculopathy.  Under Diagnostic 
Code 5293, the question then becomes one of the frequency of 
the appellant's symptoms.  The appellant's symptoms have been 
described as "continuous" and "chronic" but also as 
"intermittent"; however, the appellant was treated 
frequently for his complaints.  Although intermittent 
symptoms would not be consistent with persistent symptoms 
with intermittent relief required for the 60 percent 
disability rating, evaluation of the complete history 
comprising the appellant's disability picture; the functional 
loss, pain and weakness resulting from the appellant's low 
back disability; and consideration of the benefit of the 
doubt doctrine of 38 C.F.R. § 4.3, the appellant has 
pronounced intervertebral disk syndrome and is entitled to a 
60 percent disability rating therefor.  Although the 
appellant has been treated less frequently for his back 
disability since early 1997, from the record it appears that 
this more likely due to the increasing gravity of the 
appellant's hypertension and renal difficulties than to a 
decrease in the severity of the symptoms of the appellant's 
low back disability.  When the appellant has been treated for 
his low back disability, his symptoms have been consistent 
with those demonstrated during earlier periods of treatment.  
Accordingly, the Board concludes that the criteria for a 60 
percent disability rating under Diagnostic Code 5293 have 
been met in this case.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
as to provide for fair compensation in this case.  In so 
doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995), regarding functional impairment 
attributable to pain.  The Board finds that a 60 percent 
disability rating considers the appellant's functional loss, 
pain, and weakness resulting from his low back disability.  
Section 4.14 of title 38, Code of Federal Regulations, states 
that the evaluation of the same disability or manifestation 
under various diagnoses is to be avoided, 38 C.F.R. § 4.14 
(2001); however, consideration has been given to other 
potentially applicable diagnostic codes that provide for a 
rating in excess of 60 percent.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2001).  The Board 
notes first that the schedular evaluations for the disability 
in this case are not inadequate.  Higher ratings are provided 
for impairment due to low back disabilities; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any periods of hospitalization for 
his service-connected low back disability.  It is undisputed 
that the appellant's service-connected disability has an 
adverse effect on his employment, but it bears emphasizing 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 1991).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2001).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to an 80 percent rating for hypertension with 
renal insufficiency, prior to July 16, 1997, is granted, 
subject to the provisions governing the payment of monetary 
benefits.

Entitlement to a 60 percent rating for lumbar spine disk 
syndrome is granted, subject to the provisions governing the 
payment of monetary benefits.


REMAND

1.  Hypertension

The appellant has not been afforded a VA hypertension 
examination.  Further, the most recent medical records for 
the appellant contained in the claims folder are from April 
1998.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfilment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).



2.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2001).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2001).  

The appellant is seeking a total disability rating for 
compensation for the period of February 6, 1995 to July 15, 
1997.  Because the Board has, in this decision, awarded 
higher disability ratings for the appellant lumbar spine disk 
syndrome and for the appellant's hypertension with renal 
insufficiency prior to July 16, 1997, the appellant's 
combined rating for this period will be determined by the 
effective dates that the RO assigns for the increased 
disability ratings.  Before the RO makes this determination, 
it is not possible for the Board to evaluate the appellant's 
claim.  Therefore, this issue must be remanded so that it may 
be considered by the RO.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
in order to contact the appellant and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected 
hypertension since July 1997.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
In addition, the RO should obtain copies 
of all VA treatment records of the 
appellant that are not currently in the 
claims folder.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The appellant should be afforded a VA 
hypertension examination to evaluate the 
severity of his service-connected 
hypertension.  The claims folder must be 
made available to the examiner for review 
before the examination.  All indicated 
tests must be performed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


